978 F.2d 1255
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sylvester Joseph JOHNSON, Sr., Petitioner-Appellant,v.Lloyd WATERS, Warden;  J. Joseph Curran, Jr., AttorneyGeneral for the State of Maryland, Respondents-Appellees.
No. 92-6769.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Sylvester Joseph Johnson, Sr., Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, David Phelps Kennedy, Office of the Attorney General of Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Sylvester Joseph Johnson, Sr., appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Waters, No. CA-91-3634-HAR (D. Md. July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED